COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Cause No 01-13-00238-CV, Esmeralda Thurman v. Buy George Resale, L.L.C. d/b/a
         Riverbridge Resale & Consignment and Kim Bolt

            On appeal from the 240th District Court of Fort Bend County, Texas, Trial Court
            Case No. 10-DCV-181877.

         On September 9, 2013, appellant filed a document in this court entitled “Plaintiff’s
Response to Defendant’s Motion for No Evidence Summary Judgment.” This document is not
part of the clerk’s record that has been presented to this court. On March 6, 2014, this court
ordered the district clerk to supplement the clerk’s record with a copy of the document. The
district clerk’s office responded with an affidavit denying that it had such a document in its
records.

        If the parties agree that the document was filed in the trial court, they are ordered to
utilize the procedures of Texas Rule of Appellate Procedure 34.5(e) to supplement the clerk’s
record and to inform this court when they have done so. Otherwise, the parties are to inform this
court if they contend that the document was not actually filed. In either case, the parties are
ordered to file a status report in the First Court of Appeals no later than March 24, 2014.

        It is so ORDERED.


Judge’s signature:    /s/ Michael Massengale
                      Acting individually



Date:                 March 19, 2014